DETAILED ACTION
This is on the merits of Application No. 16/990118, filed on 08/11/2020. Claims 1-10 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 08/11/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose nor render obvious the limitations of claims 1-10. Particularly, the electronic control unit being configured to place the first clutch in a half-engaged state with a predetermined clutch torque capacity, when the vehicle is started, perform start control in a first mode using the second clutch, by gradually increasing a clutch torque capacity of the second clutch from a released state, switch the start control from the first mode using the second clutch to a second mode using the first clutch, when the increased clutch torque capacity of the second clutch reaches the clutch torque capacity of the first clutch, and transmit output torque of the drive power source to the drive wheels, to generate drive power for starting, based on operation of the first clutch and operation of the second clutch. JP2018-159419 and JP2017-150533 (both cited in applicant’s IDS) are the closest prior art of record. As discussed in applicant specification, neither disclose the claimed control.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943.  The examiner can normally be reached on Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY HANNON/Primary Examiner, Art Unit 3659